DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is rejected for depending on claim 9. 

Claim 5 recites the limitations “turning on the heater and stopping operation of the ice making compartment fan comprise”, “determining whether the ejector is rotated to the second setup position comprises”, “turning off the heater comprises” which are indefinite for being unclear if these are referring back to the limitations of claim 1, from which claim 5 depends, or not.  In view of the Applicant’s disclosure, the limitations will be examined as “wherein turning on the heater and stopping operation of the ice making compartment fan comprises”, “wherein determining whether the ejector is rotated to the second setup position comprises”, “wherein running off the heater comprises”.

Claim 9 recites the limitations “turning on the heater and stopping operation of the ice making compartment fan comprise”, “determining whether the ejector is rotated to the second setup position comprises”, “turning off the heater comprises” which are indefinite for being unclear if these are referring back to the limitations of claim 1, from which claim 5 depends, or not.  In view of the Applicant’s disclosure, the limitations will be examined as “wherein turning on the heater and stopping operation of the ice making compartment fan comprises”, “wherein determining whether the ejector is rotated to the second setup position comprises”, “wherein turning off the heater comprises”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 9, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,568,232), hereinafter referred to as Kim, in view of Wait et al. (US 2015/0096310), hereinafter referred to as Wait, and Watson (US 2010/0186429), hereinafter referred to as Watson.

Regarding claim 1, Kim teaches a control method of a refrigerator (Fig. 1) that includes an ice tray (Figs. 4 and 5, 110) configured to receive water and to generate ice pieces, a motor (Fig. 6, 1510) configured to rotate in a first direction (“first direction” which is counter-clockwise, column 9, lines 26-35, “Since the motor 1510 rotates clockwise and counterclockwise, the ejector rotates in a first direction when the motor rotates in a first direction…”) and a second direction (clockwise) opposite the first direction, an ejector (Fig. 3 and 4, 120) that includes a rotary shaft (Fig. 3, 122) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and a protrusion pin (Figs. 3 and 9, 124) that protrudes in a radial direction (Fig. 9, direction along the protrusion pin facing outwards from the shaft) of the rotary shaft and that is configured to contact the ice pieces, an ice bank (Fig. 1, 200) configured to receive the ice pieces discharged from the ice tray, a first sensor (Fig. 9, comprising hall sensor 1536, rotation member 1532 and cam 1522) that is configured to detect a rotation position (column 9, lines 42-49, “In addition, the driving unit 150 further includes a first Hall sensor unit to sense an angular position of the ejector”) of the ejector and includes a rotation member (Fig. 9, 1532) and a cam (Fig. 9, cam 1522), the cam having a plurality of grooves (Fig. 9, 1523 and 1524), a second sensor (Fig. 9, ice level sensor 1556) configured to  detect a level of the ice pieces received in the ice bank (column 9, lines 42-49, “a second Hall sensor unit to sense an angular position of the ice-fullness sensing bar.”), and a heater (Fig. 4, heater 140) configured to supply heat to the ice tray (column 6, lines 37-43, “The heater 140 heats the surface of the ice tray…to slightly melt the ice…Accordingly, the ice stuck to the surface of the ice tray 110 may be easily separated when the ejector 120 rotates”), the control method being performed by a controller (circuit board 1580 combined with “main controller” of column 12, lines 30-37, “Thereby, the circuit board 1580 executes the test mode according to an operation signal from the switch 1505, and rotates the motor 1510 in the forward direction or reverse direction. The circuit board 1580 delivers the sensing signals from the first Hall sensor 1536, the second Hall sensor 1566, and the temperature sensor 182 to a main controller provided to the body of the refrigerator. In addition, the circuit board 1580 receives a signal for an operational command from the main controller to operate the motor 1510.”) and comprising:
	sensing, using the second sensor, whether the level of the ice pieces received in the ice bank exceeds a set height (height of the ice in the ice bank at which the ice sensing bar determines the ice bank is full of ice, see column 13, lines 40-44 “If the ice-fullness sensing bar 170 moving downward is interrupted by ice and thus fails to reach the lowest position, it may be determined that the ice bank 200 is full of ice.”)
sensing, using the first sensor, whether the ejector is rotated to a first setup position (column 12, lines 52-60, “initial position (hereinafter referred to as , referred to as a “first position”)” of ejector pin 124 in Fig. 9a (see column 9, lines 47-50, “a first groove 1523 to define the initial angular position of the ejector 120” using hall sensor 1536, rotation member 1532 and cam 1522 which contains groove 1523)
based on the ejector being rotated to the first setup position, turning on the heater (column 12, lines 25-46, “When the ice-fullness sensing bar 170 is lowered to the lowest position as shown in FIG. 9(a), it may be determined that the ice bank 200 is not full of ice… When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”), a state in which the ejector continues to rotate from the first setup position (after ice fullness is determined when the ejector rotates clockwise from the first position to the second position, shown in Fig. 9a and 9b respectively, the ejector rotates back to the first position and 360 degrees in a counter-clockwise direction, column 12, lines 44-54, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”); and
based on the ejector continuing to rotate from the first setup position, determining
whether the ejector is rotated to a second setup position (position of ejector pin 124 in Fig. 9b); and
based on a determination that the ejector is rotated to the second setup position, turning off the heater (column 13, lines 54-59, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”) in a state in which the ejector continues to rotate from the second setup position (when the ejector is returning to the initial position, the heater 140 is turned off as discussed in column 13, lines 54-59);
wherein the first sensor is configured to detect one of the first setup position or the second setup position (first groove is the first position while the second groove is the second position indication of the ejector, column 13, lines 13-20, “That is, the first Hall sensor 1536 continuously senses signals while the first projection 1532 passes the outer circumferential surface of the first cam 1522 other than the first groove 1523 and the second groove 1524. When the first projection 1532 enters the first groove 1523 or second groove 1524 of the first cam 1522, sensing of signals is interrupted. Thereby, the angular position of the ejector 120 may be determined.”).

Kim teaches using cold air from the freezer and a plurality of passages to deliver the cold air to the ice making tray to cool the water within, Kim does not teach an ice making compartment fan of the refrigerator which draws the cold air from the freezer to the ice making compartment for providing the cold air. 
Although Kim teaches turning on the heater (column 13, lines 44-47, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”) in the state in which the ejector continues to rotates from the first setup position, Kim does not teach stopping operation of the ice making compartment fan of the refrigerator in the state in which the ejector continues to rotate from the first setup position.

Wait teaches an ice maker (Fig. 3, 160) in which an ice making compartment fan (176) is used to cool the ice maker and the operation of the ice making compartment fan is stopped when in a state in which ice is being harvested using a heater that is activated (recover mode, see paragraph 0046, “In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).  Wait further teaches wherein turning off the heater comprises turning off the heater and operating the ice making compartment fan when the ice harvesting mode is over and an ice making mode is initiated (paragraph 0047, “In the make ice mode, controller 190 operates or turns on motor 174 and fan 176. Heater 180 is deactivated or turned off in the make ice mode, e.g., such that ice making assembly 160 generates or produces ice nuggets.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Kim, by including an ice making compartment fan which draws the cold air from the freezer, as taught by Wait, in order to provide the predictable result of creating turbulence and circulation of the air within the ice maker thereby increasing the rate of heat removal from the water within the ice tray, decreasing the time it takes to make ice.
	Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, such that when the heater turns on, the ice making compartment is turned off, and vice versa, as taught by Wait, in order to provide the predictable result of increasing power and ice making/harvesting efficiency by not operating the fan at a time when the ice is being harvested which involves heating the ice tray, and not heating the ice tray with the heater when the fan is operating to form ice in the ice tray.

Kim does not teach wherein turning off the heater and operating the ice making compartment fan comprises turning off the heater and operating the ice making compartment fan simultaneously.

Watson teaches an ice making process for a refrigerator (Fig. 1) comprising an ice making compartment fan (Fig. 6, 384) and a heating element (Fig. 5, 224), wherein during an ice forming stage, the heating element is in an off state and the compartment fan is in an off state for a predetermined amount of time (paragraph 0041, “During the ice forming stage, water is added into the ice cavities 133 of the ice mold body 120. During this addition of water, the fan 384 of both the first and second exemplary embodiments will be turned off and will remain off for a predetermined period of time after filling of the ice cavities 133.”), wherein after the predetermined amount of time, the ice making compartment fan is turned on (see paragraph 0041).  
Paragraph 0042 recites “heating elements 224 are turned on to warm the ice mold body 120 for melting the ice cubes slightly, making removal easier. During this time period when the heating elements 224 are on, the fan 384 of both the first and second exemplary embodiments will be shut off, with the fan 384 turning back on in response to the heating elements 224 turning off.”), therefore Watson teaches turning off the heater and operating the ice making compartment fan simultaneously (paragraph 0042, “with the fan 384 turning back on in response to the heating elements 224 turning off”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, by turning off the heater simultaneously when the ice making compartment fan is operated, as taught by Watson, in order to provide the predictable result of resuming a process for making ice cubes in the ice tray by blowing cold air over the ice tray to cool it to a water freezing temperature, wherein turning the heater off allows for the ice to be formed, and doing so simultaneously improves ice making cycle times. 

Regarding claim 5, Kim, as modified, teaches the control method of the refrigerator according to claim 1, and 
wherein sensing whether the ejector is rotated to the first setup position comprises sensing whether the ejector is rotated to the first setup position (using hall sensor 1536, rotation member 1532 and cam 1522 having groove 1523, when the hall sensor is blocked by the rotation member when it is in the groove 1523, the first position is known by the controller; see column 10, lines 16-23, “The first Hall sensor unit including the first turning member 1530 and the first Hall sensor 1536 may sense the rotational angle of the ejector 120 by sensing a position signal generated when the first projection 1532 is inserted into the first groove 1523”) in a state in which the ejector rotates in the first direction (counter clockwise), 
wherein turning on the heater and stopping operation of the ice making compartment fan (taught by Kim, as modified, in claim 1) comprises turning on the heater (ejector pine 124 rotates counterclockwise in the first direction when it is determined that the ice box is not full and ice is to be harvested from the tray, see column 13, lines 40-45, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”) in a state (when the ejector is rotating counterclockwise) in which the ejector rotates in the first direction, 
wherein determining whether the ejector is rotated to the second setup position (using the first sensor) comprises determining whether the ejector is rotated to the second setup position in a state (when the ejector pin rotates 360 degrees from the first position shown in Fig. 9a, rotating in the first direction until the second position where the heater is turned off, see column 13, lines 54-59, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”) in which the ejector rotates in the first direction, 
wherein turning off the heater comprises turning off the heater  in a state in which the ejector rotates in the first direction (column 13, lines 54-59, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”), and 
wherein sensing whether the level of the ice pieces in the ice bank exceeds the set height comprises sensing whether the level of the ice pieces in the ice bank exceeds the set height in a state in which the ejector rotates in the second direction (the ejector pin 25 rotates clockwise, in the second direction to measure the ice fullness in the ice box, see column 13, lines 26-29, ”During operation of sensing fullness of ice, the ejector rotating gear 1520 rotates from the initial position of FIG. 9(a) to the position of FIG. 9(b) and then back to the position of FIG. 9(a).”).

Regarding claim 9, Kim, as modified, teaches the control method of the refrigerator according to claim 1, and teaches wherein sensing whether the ejector is rotated to the first setup position comprises sensing whether the ejector is rotated to the first setup position in a state in which the ejector rotates in the first direction (when the ejector pin 124 rotates in the first direction (counter clockwise) direction from the position of 124 shown in Fig. 9b; see column 13, lines 26-29, ”During operation of sensing fullness of ice, the ejector rotating gear 1520 rotates from the initial position of FIG. 9(a) to the position of FIG. 9(b) and then back to the position of FIG. 9(a).”), 
wherein turning on the heater (the heater is turned on when it is determined ice is to be ejected from the ice tray in the first direction, column 13, lines 44-47, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”, wherein the forward direction is counter clockwise),
wherein determining whether the ejector is rotated to the second setup position comprises determining whether the ejector is rotated to the second setup position in a state in which the ejector rotates in the first direction (column 13, lines 54-56, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”), and 
wherein turning off the heater comprises turning off the heater in a state (when the ejector is returning to the first position from the second position in the first direction as disclosed in column 13, lines 54-56, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”) in which the ejector rotates in the first direction.

Although Kim teaches turning on the heater in the state in which the ejector rotates in the first direction, Kim does not teach wherein stopping operation of the ice making compartment fan comprises stopping operation of the ice making compartment fan in the state in which the ejector rotates in the first direction.

As recalled from claim 1, Watson teaches in paragraph 0042, “heating elements 224 are turned on to warm the ice mold body 120 for melting the ice cubes slightly, making removal easier. During this time period when the heating elements 224 are on, the fan 384 of both the first and second exemplary embodiments will be shut off, with the fan 384 turning back on in response to the heating elements 224 turning off.”), therefore Watson teaches turning off the heater and operating the ice making compartment fan simultaneously (paragraph 0042, “with the fan 384 turning back on in response to the heating elements 224 turning off”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, such that the fan is turned off when the ejector is rotated in the first direction and the heater is on, in order to provide the predictable result of increasing the efficiency of ice harvesting by the fan not counteracting the heating of the ice tray.

Regarding claim 10, Kim, as modified, teaches the control method of the refrigerator according to claim 9, Kim further teaches wherein the method comprises switching a rotation direction (from the first to the second, which is counter clockwise switched to clockwise; column 13, lines 26-36, “During operation of sensing fullness of ice, the ejector rotating gear 1520 rotates from the initial position of FIG. 9(a) to the position of FIG. 9(b) and then back to the position of FIG. 9(a).”) of the ejector to the second direction; and based on switching the rotation direction of the ejector, sensing whether the level of the ice pieces received in the ice bank exceeds the set height (see column 13, lines 26-36, “To achieve such rotation, the motor 1510 rotates the ejector rotating gear 1520 by a predetermined angle in a reverse direction and then in the forward direction. Thereby, the ice-fullness sensing bar 170 turns from a lower position shown in FIG. 9(a) to an upper position shown in FIG. 9(b) and then back to the lower position.” and column 13, lines 37-45, “When the ice-fullness sensing bar 170 is lowered to the lowest position as shown in FIG. 9(a), it may be determined that the ice bank 200 is not full of ice. If the ice-fullness sensing bar 170 moving downward is interrupted by ice and thus fails to reach the lowest position, it may be determined that the ice bank 200 is full of ice.”).

Regarding claim 21, Kim, as modified, teaches the control method of the refrigerator according to claim 1, wherein Kim further teaches that the plurality of grooves comprise a first groove (Fig. 9a, 1523) and a second groove (Fig. 9b, 1524) that are recessed from an outer circumferential surface of the cam (outer circumferential surface of cam 1522 where grooves are formed), and wherein the first sensor is configured to detect the first setup position and the second setup position based on the rotation member (1532) being inserted into the first groove (shown in Fig. 9a) and the second groove (Shown in Fig. 9b) of the cam, respectively.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Wait. 

Regarding claim 23, Kim teaches a control method of a refrigerator (Fig. 1) that includes an ice tray (Figs. 4 and 5, 110) configured to receive water and to generate ice pieces, a motor (Fig. 6, 1510) configured to rotate in a first direction (“first direction” which is counter-clockwise, column 9, lines 26-35, “Since the motor 1510 rotates clockwise and counterclockwise, the ejector rotates in a first direction when the motor rotates in a first direction…”) and a second direction (clockwise) opposite the first direction, an ejector (Fig. 3 and4, 120) that includes a rotary shaft (Fig. 3, 120) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and a protrusion pin (Figs. 3 and 9, 124) that protrudes in a radial direction (Fig. 9, direction along the protrusion pin facing outwards from the shaft) of the rotary shaft and that is configured to contact the ice pieces, an ice bank (Fig. 1, 200) configured to receive the ice pieces discharged from the ice tray, a first sensor (Fig. 9, comprising hall sensor 1536, rotation member 1532 and cam 1522) that is configured to detect a rotation position (column 9, lines 42-49, “In addition, the driving unit 150 further includes a first Hall sensor unit to sense an angular position of the ejector”) of the ejector and includes a rotation member (Fig. 9, 1532) and a cam (Fig. 9, cam 1522), the cam having a plurality of grooves (Fig. 9, 1523 and 1524), a second sensor (Fig. 9, ice level sensor 1556) configured to  detect a level of the ice pieces received in the ice bank (column 9, lines 42-49, “a second Hall sensor unit to sense an angular position of the ice-fullness sensing bar.”), and a heater (Fig. 4, heater 140) configured to supply heat to the ice tray (column 6, lines 37-43, “The heater 140 heats the surface of the ice tray…to slightly melt the ice…Accordingly, the ice stuck to the surface of the ice tray 110 may be easily separated when the ejector 120 rotates”), the control method being performed by a controller (circuit board 1580 combined with “main controller” of column 12, lines 30-37, “Thereby, the circuit board 1580 executes the test mode according to an operation signal from the switch 1505, and rotates the motor 1510 in the forward direction or reverse direction. The circuit board 1580 delivers the sensing signals from the first Hall sensor 1536, the second Hall sensor 1566, and the temperature sensor 182 to a main controller provided to the body of the refrigerator. In addition, the circuit board 1580 receives a signal for an operational command from the main controller to operate the motor 1510.”) and comprising:
	sensing, using the second sensor, whether the level of the ice pieces received in the ice bank exceeds a set height (height of the ice in the ice bank at which the ice sensing bar determines the ice bank is full of ice, see column 13, lines 40-44 “If the ice-fullness sensing bar 170 moving downward is interrupted by ice and thus fails to reach the lowest position, it may be determined that the ice bank 200 is full of ice.”)
sensing, using the first sensor, whether the ejector is rotated to a first setup position (column 12, lines 52-60, “initial position (hereinafter referred to as , referred to as a “first position”)” of ejector pin 124 in Fig. 9a (see column 9, lines 47-50, “a first groove 1523 to define the initial angular position of the ejector 120” using hall sensor 1536, rotation member 1532 and cam 1522 which contains groove 1523)
based on the ejector being rotated to the first setup position, turning on the heater (column 12, lines 25-46, “When the ice-fullness sensing bar 170 is lowered to the lowest position as shown in FIG. 9(a), it may be determined that the ice bank 200 is not full of ice… When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”) in a state in which the ejector continues to rotate from the first setup position (after ice fullness is determined when the ejector rotates clockwise from the first position to the second position, shown in Fig. 9a and 9b respectively, the ejector rotates back to the first position and 360 degrees in a counter-clockwise direction, column 12, lines 44-54, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”); and
based on the ejector continuing to rotate from the first setup position, determining
whether the ejector is rotated to a second setup position (position of ejector pin 124 in Fig. 9b); and
based on a determination that the ejector is rotated to the second setup position, turning off the heater (column 13, lines 54-59, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”) in a state in which the ejector continues to rotate from the second setup position (when the ejector is returning to the initial position, the heater 140 is turned off as discussed in column 13, lines 54-59);
wherein the first sensor is configured to detect one of the first setup position or the second setup position (first groove is the first position while the second groove is the second position indication of the ejector, column 13, lines 13-20, “That is, the first Hall sensor 1536 continuously senses signals while the first projection 1532 passes the outer circumferential surface of the first cam 1522 other than the first groove 1523 and the second groove 1524. When the first projection 1532 enters the first groove 1523 or second groove 1524 of the first cam 1522, sensing of signals is interrupted. Thereby, the angular position of the ejector 120 may be determined.”), and
wherein the control method further comprises:
rotating the motor in one of the first direction and the second direction (second direction/clockwise, column 9, lines 12-15, “The motor 1510 rotates the rotating shaft 122 of the ejector 120 by a predetermined angle clockwise or counterclockwise. To this end, the motor 1510 is may be a motor rotatable clockwise and counterclockwise, particularly, a BLDC motor.”, column 9, lines 31-35, “Since the motor 1510 is rotatable clockwise and counterclockwise, the ejector rotates in a first direction when the motor rotates in the first direction, and rotates in a second direction when the motor rotates in the second direction.”) to thereby rotate the cam with the rotary shaft in a clockwise direction (notice in Fig. 9a and 9b, the ejector 124 moves clockwise, so does cam 122 and the shaft which goes through the middle of the ejector 124); and
rotating the motor in the second direction (ejector 124, cam 1522 and the shaft all rotate together and from Fig. 9b to 9c rotate counterclockwise/the second direction) to thereby rotate the cam with the rotary shaft to a counterclockwise direction (counterclockwise direction of ejector 124, cam 1522 and the shaft which all rotate from positions shown in 9b to 9c).
	
Kim teaches using cold air from the freezer and a plurality of passages to deliver the cold air to the ice making tray to cool the water within, Kim does not teach an ice making compartment fan of the refrigerator which draws the cold air from the freezer to the ice making compartment for providing the cold air.  
Although Kim teaches turning on the heater (column 13, lines 44-47, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector 120 is rotated 360 degrees in the forward direction.”) in the state in which the ejector continues to rotates from the first setup position, Kim does not teach stopping operation of the ice making compartment fan of the refrigerator in the state in which the ejector continues to rotate from the first setup position.

Wait teaches an ice maker (Fig. 3, 160) in which an ice making compartment fan (176) is used to cool the ice maker and the operation of the ice making compartment fan is stopped when in a state in which ice is being harvested using a heater that is activated (recover mode, see paragraph 0046, “In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).  Wait further teaches wherein turning off the heater comprises turning off the heater and operating the ice making compartment fan when the ice harvesting mode is over and an ice making mode is initiated (paragraph 0047, “In the make ice mode, controller 190 operates or turns on motor 174 and fan 176. Heater 180 is deactivated or turned off in the make ice mode, e.g., such that ice making assembly 160 generates or produces ice nuggets.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Kim, by including an ice making compartment fan which draws the cold air from the freezer, as taught by Wait, in order to provide the predictable result of creating turbulence and circulation of the air within the ice maker thereby increasing the rate of heat removal from the water within the ice tray, decreasing the time it takes to make ice.
	Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, such that when the heater turns on, the ice making compartment is turned off, and vice versa, as taught by Wait, in order to provide the predictable result of increasing power and ice making/harvesting efficiency by not operating the fan at a time when the ice is being harvested which involves heating the ice tray, and not heating the ice tray with the heater when the fan is operating to form ice in the ice tray.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7 and 8 are objected to as being allowable for depending on claim 6.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, does not teach the control method according to claim 6, further comprising “starting operation of the ice making compartment fan based on a lapse of time after turning on the heater and stopping operation of the ice making compartment fan based on the ejector being rotated to the first setup position, wherein starting operation of the ice making compartment fan comprises starting operation of the ice making compartment fan before determining whether the ejector is rotated to the second setup position.”.
The closest prior art of record, Watson, teaches “In one embodiment using the single speed fan, the fan 384 is turned on after a short delay period following de-energizing of the heating elements 224…“heating elements 224 are turned on to warm the ice mold body 120 for melting the ice cubes slightly, making removal easier. During this time period when the heating elements 224 are on, the fan 384 of both the first and second exemplary embodiments will be shut off, with the fan 384 turning back on in response to the heating elements 224 turning off.” (paragraph 0042).  Watson does not teach running the fan and heater at the same time, and teaches the opposite, where the fan and the heater don’t run at the same time at all.

Claims 11, 13-20 and 22 are allowable.  Claims 13-20 and 22 are allowable for being dependent on claim 11.
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination, does not teach, the refrigerator according to claim 11, “wherein the controller is configured to start operation of the ice making compartment fan in a state in which the ejector rotates from the first setup position to the second setup position.”.  In Kim, when the ejector is moving from the first position to the second position (shown in Fig. 9A and 9B), the ice fullness in the ice bank is getting measured and there’s no motivation for starting the ice making compartment fan, and when the ejector is moving from the first position to the second position, in a counter-clockwise direction, the heater is on in an ice harvesting mode, where the prior art teaches against starting the fan when the heater is on.

Kim teaches a refrigerator (Fig. 1) comprising: 
an ice tray (Figs. 4 and 5, 110) configured to receive water and to generate ice pieces; 
a motor Fig. 6, 1510) configured to rotate in a first direction (“first direction” which is counter-clockwise, column 9, lines 26-35, “Since the motor 1510 rotates clockwise and counterclockwise, the ejector rotates in a first direction when the motor rotates in a first direction…”)  and a second direction (clockwise) opposite to the first direction; 
an ejector (Fig. 3 and 4, comprising shaft 120) comprising a rotary shaft (Fig. 3, 120) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and 
a protrusion pin (Figs. 3 and 9, 124) that protrudes in a radial direction (Fig. 9, direction along the protrusion pin facing outwards from the shaft) of the rotary shaft and that is configured to contact the ice pieces; 
an ice bank (Fig. 1, 200) configured to receive the ice pieces discharged from the ice tray; 
a heater (Fig. 4, heater 140) configured to supply heat to the ice tray (column 6, lines 37-43, “The heater 140 heats the surface of the ice tray…to slightly melt the ice…Accordingly, the ice stuck to the surface of the ice tray 110 may be easily separated when the ejector 120 rotates”); 
a first sensor (Fig. 9, comprising hall sensor 1536, rotation member 1532 and cam 1522) that is configured to detect a rotation position of the ejector (column 9, lines 42-49, “In addition, the driving unit 150 further includes a first Hall sensor unit to sense an angular position of the ejector”) and includes a rotation member (Fig. 9, 1532) and a cam (Fig. 9, cam 1522) the cam having a plurality of grooves (Fig. 9, 1523 and 1524); 
a second sensor (Fig. 9, ice level sensor 1556) configured to  detect a level of the ice pieces received in the ice bank (column 9, lines 42-49, “a second Hall sensor unit to sense an angular position of the ice-fullness sensing bar.”) configured to detect a level of the ice pieces (“ice-fullness”, column 9, lines 42-49, “a second Hall sensor unit to sense an angular position of the ice-fullness sensing bar.”) received in the ice bank; and 
a controller (circuit board 1580 combined with “main controller” of column 12, lines 30-37, “Thereby, the circuit board 1580 executes the test mode according to an operation signal from the switch 1505, and rotates the motor 1510 in the forward direction or reverse direction. The circuit board 1580 delivers the sensing signals from the first Hall sensor 1536, the second Hall sensor 1566, and the temperature sensor 182 to a main controller provided to the body of the refrigerator. In addition, the circuit board 1580 receives a signal for an operational command from the main controller to operate the motor 1510.”) configured to: 
turn on the heater and turn off the heater based on the rotation position of the ejector (depending on the rotation of the ejector, the first and second sensors are used, along with the cam, to first detect a state of fullness of the ice bank, and turn on the heater when the bank is not full and turn off the heater when the ejector has completed a rotation to the second position, column 13, lines 44-49, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector is rotated 360 degrees in the forward direction” and column 13, lines 54-58, “When the ejector 120 reaches the second position of Fig. 9(b) before returning to the initial position (the first position), the heater 140 is turned off”), 
sense, using the second sensor, whether the level of the ice pieces received in the ice bank exceeds a set height (height of the ice in the ice bank at which the ice sensing bar determines the ice bank is full of ice, see column 13, lines 40-44 “If the ice-fullness sensing bar 170 moving downward is interrupted by ice and thus fails to reach the lowest position, it may be determined that the ice bank 200 is full of ice.”), 
sense, using the first sensor, whether the ejector is rotated to a first setup position (column 13, lines 52-60, “initial position (hereinafter referred to as , referred to as a “first position”), turn on the heater (column 13, lines 44-49, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector is rotated 360 degrees in the forward direction”), and 
turn on the heater based on the ejector being rotated to the first setup position (when the ejector is moving counterclockwise from the second position shown in Fig. 9b, after ice fullness has been measured, column 13, lines 44-49, “When it is determined in sensing fullness of ice that the ice bank 200 is not full of ice, the heater 140 is first heated, and then the ejector is rotated 360 degrees in the forward direction”)
turn off the heater (column 13, lines 54-59, “When the ejector 120 reaches the second position of FIG. 9(b) before returning to the initial position (the first position), the heater 140 is turned off.”) based on the ejector being rotated to a second setup position (position of ejector pin 124 in Fig. 9b), wherein the first sensor is configured to detect one of the first setup position or the second setup position (first groove is the first position while the second groove is the second position indication of the ejector, column 13, lines 13-20, “That is, the first Hall sensor 1536 continuously senses signals while the first projection 1532 passes the outer circumferential surface of the first cam 1522 other than the first groove 1523 and the second groove 1524. When the first projection 1532 enters the first groove 1523 or second groove 1524 of the first cam 1522, sensing of signals is interrupted. Thereby, the angular position of the ejector 120 may be determined.”) based on the rotation member being inserted into one of the plurality of grooves of the cam.
Pertinent is that Kim teaches the ejector can rotate from the first setup position to the second setup position (Fig. 9a and Fig. 9b respectively) in a clockwise direction, and then can operate in a counter clockwise direction where the ejector rotates from the second position, back to the first position, and then can continue to rotate counterclockwise for 360 degrees when harvesting ice (see column 13, lines 25-56 which has been recited extensively thusfar).  Also pertinent is the first position being the “initial position” (column 9, lines 50-56, “The two grooves include, as shown in FIGS. 9(a) to 9(c), a first groove 1523 to define the initial angular position of the ejector 120 and a second groove 1524 spaced a predetermined angle from the first groove 1523.”). When the ejector has rotates all the way back to the first position, after the ice has been harvested, the ice harvesting cycle is complete and an ice making cycle can again begin.  

Wait teaches an ice maker (Fig. 3, 160) in which an ice making compartment fan (176) is used to cool the ice maker and the operation of the ice making compartment fan is stopped when in a state in which ice is being harvested using a heater that is activated (recover mode, see paragraph 0046, “In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).  
Wait further teaches wherein turning off the heater comprises turning off the heater and operating the ice making compartment fan when the ice harvesting mode is over and an ice making mode is initiated (paragraph 0047, “In the make ice mode, controller 190 operates or turns on motor 174 and fan 176. Heater 180 is deactivated or turned off in the make ice mode, e.g., such that ice making assembly 160 generates or produces ice nuggets.”).
Wait teaches a controller configured to selectively activate the fan and the heater (see paragraph 0027, “For example, controller 190 is in operative communication with motor 174, fan 176 and heater 180. Thus, controller 190 can selectively activate and operate motor 174, fan 176 and heater 180.”)

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, does not teach the control method according to claim 24, further comprising “starting operation of the ice making compartment fan based on a lapse of time after turning on the heater and stopping operation of the ice making compartment fan based on the ejector being rotated to the first setup position, wherein starting operation of the ice making compartment fan comprises starting operation of the ice making compartment fan before determining whether the ejector is rotated to the second setup position.”.
The closest prior art of record, Watson, teaches “In one embodiment using the single speed fan, the fan 384 is turned on after a short delay period following de-energizing of the heating elements 224…“heating elements 224 are turned on to warm the ice mold body 120 for melting the ice cubes slightly, making removal easier. During this time period when the heating elements 224 are on, the fan 384 of both the first and second exemplary embodiments will be shut off, with the fan 384 turning back on in response to the heating elements 224 turning off.” (paragraph 0042).  Watson does not teach running the fan and heater at the same time, and teaches the opposite, where the fan and the heater don’t run at the same time at all.
Response to arguments

Applicant’s arguments, see Remarks, filed 4/14/2022, with respect to the rejection(s) of /claim(s) 1, 2, 3, 5, and 9-19 under 35 U.S.C. 103 over Ji (US 2014/0182315) in view of Kim (US 9,273,892), Wait (US 9,273,892), Lee’892 (US 9,273,892) and Lee’510 (US 2011/0023510have been fully considered and are considered moot since Ji and Kim are no longer being used.  Instead, Kim et al. (US 9,568,232) is being used as the base reference, in view of Wait and Watson to address the amended claims and can be found in the action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takemasa et al. (US 3,675,438) teaches an air conditioner which has a defrost controlling device (Fig. 1) to simultaneously energize a radiant heater (44) and deenergize a fan (comprising motor fan unit 18) during a defrost cycle (column 4, lines 31-34, “operates the defrosting controller device 46 to simultaneously energize the radiant heater 44 and deenergize the motor compressor 22 and motor fan unit 18 thereby initiating a defrost operation of the evaporator 16.”) as well as simultaneously deenergize the radiant heater and energize the fan when the defrost cycle is over and the cooling cycle is to be resumed (column 4, lines 35-43, “During defrost operation, the radiant heater 44 warms up to the evaporator to defrost temperature and the frost layer is removed from the evaporator. The end of the desired defrost operation is sensed by the defrost termination means 48 which operates in response to a predetermined high temperature in the evaporator to deenergize the heater 44 and energize the compressor 22 and motor fan 18 at the same time.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763